DETAILED ACTION
Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants’ arguments on pp. 9-13 are effective for the amended independent claims 1, 8, 15 and 21.  Updated searches yield no matching features. The closest prior art, Lee (US 2019/0268831) describing that if the base station does not accept the request message, the base station may transmit a reject message to the terminal for o rejecting the transition request from the first RRC state to the second RRC state. (fig. 9 step 940), and Fujishiro (US 2018/0359669) describing timer used during a RRC_CONNECTED state (fig. 7), in combination with Burbidge (US 2019/0215887) and Lee (US 2010/0240367) as used for rejecting original claim language, fail to render the additional amended features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shah (US 2021/0136649) describing radio access network update procedure between RRC inactive state & connected state (fig. 5), and Jin (US 2021/0037595) describing cell reselection while in RRC_INACTIVE (fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469